9 F.3d 114
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.David R. ASCHEMAN, Appellant,v.Donna E. SHALALA,* Secretary of the Departmentof Health and Human Services, Appellee. *
No. 93-1347.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 9, 1993.Filed:  November 18, 1993.

Before FAGG and WOLLMAN, Circuit Judges, and VIETOR,** District Judge.
PER CURIAM.


1
David R. Ascheman has appealed from the district court's1 judgment affirming the Secretary's final decision denying Ascheman's application for disability insurance benefits under 42 U.S.C. Secs. 416 and 423 and for supplemental security income under 42 U.S.C. Sec. 1383.  Having carefully reviewed the record, we conclude that substantial evidence supports the Secretary's decision and that there is no merit in Ascheman's challenges to the administrative law judge's rulings on the evidence.  Likewise, we agree with the Secretary that by failing to raise it below, Ascheman has waived his claim that the administrative law judge was biased against him.  See, e.g., Clarke v. Bowen, 843 F.2d 271, 273 (8th Cir. 1988).  Accordingly, we affirm the judgment on the basis of the magistrate judge's2 thorough, comprehensive report and recommendation, which was specifically adopted in all respects by the district court.  See Eighth Cir.  Rule 47B.



*
 Donna E. Shalala has been substituted for Louis W. Sullivan pursuant to Fed.  R. App.  P. 43(c)(1)


**
 The HONORABLE HAROLD D. VIETOR, United States District Judge for the Southern District of Iowa, sitting by designation


1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota


2
 The Honorable J. Earl Cudd, United States Magistrate Judge for the District of Minnesota